Citation Nr: 0126673	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  97-09 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected left 
ankle disorder, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from November 
1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted an 
increased disability rating of 20 percent, effective August 
1994, for the appellant's service-connected left ankle 
disorder.  The appellant maintains disagreement with this 
newly assigned disability rating.

In August 1998, the Board rendered a decision on the 
veteran's claim for an increased rating.  In April 1999 the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") vacated the Board's 
decision and remanded the case.  In September 1999, the Board 
remanded the case to the RO for additional development, 
including another VA examination.  The requested development 
has been completed.  The Board now proceeds with its review 
of the appeal.  


FINDINGS OF FACT

1.  The duty to assist and notification requirements have 
been satisfied.

2.  The veteran's service-connected left ankle disability is 
manifested by complaints of pain and discomfort, with x-ray 
evidence of arthritis, and objective findings of tenderness, 
dorsiflexion to 5 degrees, plantar flexion to 20 degrees, and 
limited inversion and eversion, without swelling, effusion, 
deformity, muscle spasm or instability.  

3.  The service-connected left ankle disability does not 
result in more than marked limitation of motion of the left 
ankle.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Diagnostic Codes 5003, 5010, 5270, 
5271, 5272, 5284, 5311 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matters

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system in self-support of the 
individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2000).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The new law and regulations impose a significant duty to 
assist the veteran in his claim and to provide the veteran 
notice of evidence needed to support the claim.  The Board 
finds that remand is not required in the present case.  The 
case was previously remanded by the Court and subsequently 
remanded to the RO for additional development.  In its remand 
to the RO, the Board requested that the veteran provide 
information regarding all VA and non-VA treatment provided 
him for his disability during the pendency of his appeal, and 
additional records were obtained.  VA afforded the veteran 
another medical examination to ascertain the extent of 
disability caused by his service-connected left ankle 
disorder.  The veteran and his attorney have been notified of 
the requirements for entitlement to a higher disability 
rating and have been provided the applicable rating 
regulations, most recently by the issuance of a supplemental 
statement of the case in April 2001.  As a signatory to the 
Joint Motion for Remand submitted to the Court in April 1999, 
it is clear that the veteran's attorney is well aware of the 
applicable law and of the evidence needed to prevail in the 
claim.  A letter from the representing attorney, dated in 
August 1999, shows that he is acquainted with the rating 
schedule and the various rating criteria under which the 
veteran's disability might be rated.  The Board thus finds 
that the duty to assist and notice requirements of the VCAA 
have been satisfied.

II.  Factual Background

The evidence of record reveals that the veteran injured his 
left ankle in 1991 during a period of National Guard service.  
A Statement of Medical Examination and Duty Status, dated in 
May 1991, notes that the veteran injured his left foot while 
on active duty with the Alabama National Guard.  A Medical 
Evaluation Board report, dated September 1991, shows 
diagnoses of a left foot ankle sprain and a Jones fracture, 
left fifth metatarsal.  

In March 1993, a VA examination of the veteran was conducted.  
Examination of the ankles revealed no effusions; however, 
there was some decreased range of motion of the left ankle 
noted.  Specifically the veteran showed dorsiflexion to 10 
degrees, with 18 degrees being noted as normal by the 
examining physician; and plantar flexion to 30 degrees, with 
48 degrees being noted as normal by the examining physician.  
The veteran's feet were normal, but there was some tenderness 
of the left ankle.  The accompanying VA x-ray examination 
report of the veteran's left ankle revealed no abnormalities.  

In March 1994, the RO issued a rating decision that granted 
service connection for a status post fracture, left fifth 
metatarsal with chronic left ankle pain and assigned thereto 
an initial disability rating of 10 percent, effective 
February 1993.  That rating decision also assigned a 
temporary total disability rating for the veteran's left 
ankle disorder from May 25, 1994 to July 31, 1994, for 
convalescence following surgery on the service-connected left 
ankle.  VA medical records reveal that surgery was conducted 
in May 1994 on the veteran's left ankle to treat his 
continued complaints of left ankle pain and lateral 
instability.  A left Evans procedure was conducted.  The 
report noted that the veteran was hospitalized for a six-day 
period for this procedure.  The ankle was placed in a short 
leg cast with the ankle held in a neutral position.  

In July 1995, a VA Compensation and Pension examination of 
the veteran was conducted.  The report of this examination 
noted the veteran's complaints of constant pain in the left 
ankle, a reduced range of motion of the ankle and an 
inability to walk for prolonged periods of time.  The report 
indicated that the veteran ambulated with a significant limp 
favoring the left ankle.  The examiner noted that the veteran 
appeared to be in no distress at that time.  Physical 
examination of the left ankle revealed a well healed surgical 
incision measuring about 10 centimeters over the lateral 
aspect of the left ankle.  Swelling was noted on the lateral 
aspect of the left ankle.  Range of motion testing revealed 
dorsiflexion to 10 degrees, plantar flexion to 15 degrees and 
inversion and eversion that was severely restricted.  X-ray 
examination of the left ankle was normal.  The report also 
noted that the veteran had pes planus deformity of both feet. 

A treatment report, dated in March 1995, was submitted by S. 
M., M.D. (Dr. M.).  This treatment report noted that the 
veteran was currently employed as an assistant fire chief.  
Although the report noted the veteran's history of being told 
he has subtalar arthritis, Dr. M. stated, "being honest, I 
don't see on the x-ray here today."  He noted, however, that 
the x-ray did reveal a couple of bone fragments distal to the 
lateral malleolus.  The report noted that the veteran has an 
antalgic gait and that his left ankle has very little 
inversion.

In April 1995, the RO granted an increased disability rating 
of 20 percent for the veteran's service-connected left foot 
disorder, effective in August 1994.  On his substantive 
appeal form, received in October 1995, the veteran reported 
that his left ankle disorder was manifested by a reduced 
range of motion and strength.  He noted that his left ankle 
was painful, swelled often, and prevented him from any 
prolonged walking.  

A medical treatment report, dated in February 1997, was 
submitted from the Montgomery Surgical Center.  This 
treatment report indicates that the veteran underwent a 
comprehensive arthroscopic examination of the left ankle with 
extensive debridement.  The report noted a small arthritic 
change on the dome of the talus.  It also noted that "he had 
had the peroneal tendon ligament reconstruction and that 
[this condition] was impinging on the talus as it moved in 
flexion and extension direction."  Debridement and removal 
of small bony chips was accomplished and an open procedure 
was not felt to be indicated.  A follow-up treatment report, 
dated in March 1997, shows that the veteran should be excused 
from work from February 12, 1997 through March 25, 1997.  

In July 1997, the RO issued a rating decision that granted a 
temporary total disability rating for treatment requiring 
convalescence of the veteran's service-connected left ankle 
disorder, effective from February 12, 1997 through March 31, 
1997.

In November 1997, another VA examination of the veteran was 
conducted.  The report of this examination notes the 
veteran's complaints of pain and swelling upon prolonged 
standing or walking.  The report indicates that he was fairly 
comfortable in a sitting or lying position.  It also noted 
that he could walk two and a half to three blocks or stand 
for 30 to 40 minutes before having any pain.  The report 
indicated that he wore an ankle brace, walked with a limp and 
occasionally used a cane.  Physical examination revealed no 
tenderness, no deformity and no edema.  The examiner noted 
the veteran's surgical scars and indicated that examination 
of the left foot revealed no tenderness or deformity.  Range 
of motion testing revealed dorsiflexion to 0 degrees, plantar 
flexion to 35 degrees and limited inversion and eversion 
motions.  X-ray examination of the left ankle revealed no 
residual bony deformity with osteoporosis.  The examination 
report concluded with diagnoses of: (1) chronic pain in the 
left ankle, status post remote injury and surgical 
procedures, and (2) remote fracture of the fifth metatarsal, 
left, without significant sequelae.  The examining physician 
also commented that the functional loss due to pain is 
significant.

Medical treatment records dated in 1998 and 1999 were 
obtained.  An August 1998 x-ray examination report reveals 
that the veteran had some narrowing and arthritis of the left 
ankle joint space.  In October 1999, a MRI of the veteran's 
left ankle was conducted.  The MRI revealed "some articular 
cartilage loss over the tibio-talar joint."  The veteran's 
tendons were normal and no ligament injuries were noted.  In 
October 1999 treatment notes, the veteran's private physician 
interpreted the previous x-ray and MRI examination reports as 
showing that the veteran had arthritis of the left ankle.  

In November 1999, a VA Joint Examination of the veteran was 
conducted.  He reported having constant pain in his left 
ankle.  He also reported having swelling and instability of 
the left ankle.  Physical examination revealed that the 
veteran limped while walking, favoring his left ankle.  Range 
of motion testing revealed dorsiflexion to 5 degrees and 
dorsiflexion to 20 degrees.  Range of motion caused pain on 
motion.  No swelling was present and the veteran's surgical 
scar was noted to be well healed.  The examining physician 
noted that the veteran had left ankle pain, limited movement 
and muscle stiffness.  There was no muscle spasm, 
dislocation, or locking of the ankle.  The prior surgery was 
noted to have corrected any lateral instability.  The 
physician indicated that functional impairment during flare-
ups was moderate to moderately severe.  

Finally in March 2000 the most recent VA examination of the 
veteran was conducted.  The veteran reported having constant 
left ankle pain and that he wore a brace on this ankle.  
However, the physician noted that veteran did not wear the 
brace on the day of the examination.  Physical examination 
revealed no swelling or effusion of the left ankle.  Some 
tenderness of the left ankle was noted.  Range of motion 
testing of the left ankle revealed dorsiflexion to 5 degrees 
and plantar flexion to 20 degrees.  Inversion and eversion 
were limited.  

III.  Analysis

The veteran's service-connected left ankle disability has 
been rated as 20 percent disabling since August 1994.  The 
disability is rated under Diagnostic Code 5271 for limitation 
of motion.  The 20 percent disability rating contemplates 
marked limitation of motion of the ankle, and is the highest 
rating assignable under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2000).

The veteran asserts that his service-connected left ankle 
disability warrants a disability rating in excess of the 
currently assigned 20 percent rating.  VA regulations provide 
that the "combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, Diagnostic 
Code 5165.  This 40 percent rating may be further combined 
with evaluation for disabilities above the knee but not to 
exceed the above the knee amputation elective level.  Painful 
neuroma of a stump after amputation shall be assigned the 
evaluation for the elective site of reamputation."  
38 C.F.R. § 4.68 (2000).  This is known as the amputation 
rule.  This rule establishes that the veteran cannot receive 
a rating in excess of 40 percent for his service-connected 
left ankle disability.  Any assertion that the veteran's left 
ankle disability warrants a rating in excess of 40 percent is 
precluded by the regulations.  

As noted above, the veteran's service-connected left ankle 
disability is rated as 20 percent disabling, and the rating 
cannot exceed 40 percent.  In January 1998, the veteran's 
prior representative requested that VA consider rating the 
veteran's service-connected left ankle disability under 
Diagnostic Code 5311 for a muscle injury of the veteran's 
foot and ankle area.  At the time, the evidence of record 
established that the veteran had injured his left ankle and 
had residual limitation of motion and pain.  There was also 
evidence of the May 1994 ligament repair surgery and the 
February 1997 arthroscopic examination and debridement of the 
left ankle.  The exact nature of veteran's service-connected 
left ankle disability was unclear, so consideration under all 
appropriate diagnostic codes, including 5311 for muscle 
injury, was certainly appropriate.  However, in August 1999 
the veteran's current attorney requested that VA consider 
"whether the veteran's injury and the tenoneal tendon 
ligament reconstruction constitutes a severe muscle injury 
under diagnostic code 5311 which justifies an additional 30% 
disability rating."  As the Board understands this, the 
veteran's attorney is requesting that his current 20 percent 
disability rating for limitation of motion be continued and 
that the veteran also be rated as 30 percent disabled for a 
muscle injury.  This would be inappropriate.  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2000).  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  To state it 
somewhat differently, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  

The medical evidence of record clearly shows that the 
veteran's service-connected left ankle disability is 
manifested by continued complaints of pain along with 
objective evidence of limitation of motion of the left ankle 
joint.  To rate the left ankle disability for both muscle 
injury and limitation of motion would result in pyramiding 
which is proscribed by regulation.  

In reaching its conclusion herein, the Board has considered 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Other foot injuries are rated under Diagnostic Code 5284.  
Under this diagnostic code a moderately severe injury 
warrants a 20 percent rating while a severe foot injury 
warrants a 30 percent rating, which is the highest rating 
assignable under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2000).  This diagnostic code also notes 
that actual loss of use of the foot warrants a 40 percent 
rating.  There is no evidence of record to support that the 
veteran has lost the use of his left foot.  The medical 
evidence of record reveals that the veteran did have a Jones 
fracture of the left fifth metatarsal along with his left 
ankle injury.  Subsequently, there is no evidence of any 
symptoms related to the veteran's foot resulting from that 
injury.  Rather, the medical evidence of record reveals 
continued pain and limitation of motion of the left ankle.  
As such, rating the veteran's left ankle disability under 
diagnostic code 5284 is inappropriate.  

Ankylosis of the ankle is rated under Diagnostic Code 5270.  
A 20 percent rating contemplates in plantar flexion, less 
than 30 degrees.  A 30 percent rating contemplates in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent 
rating, the highest rating assignable under this diagnostic 
code, contemplates in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000).  Ankylosis of 
the subastragalar or tarsal joint is rated under diagnostic 
code 5272, with a maximum assignable disability rating of 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2000).  
There is no evidence that the veteran suffers from ankylosis 
of the left ankle; therefore, rating the veteran's disability 
under either of these diagnostic codes would also be 
inappropriate.  

The Board has considered rating the veteran's service-
connected left ankle disability under Diagnostic Code 5311 
for a muscle injury to the area of the left ankle.  The Board 
notes that the provisions of the rating schedule governing 
evaluation of muscle injuries were amended during the course 
of this appeal.  See 62 Fed. Reg. 30235-30240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  62 Fed. Reg. 30235-30237.  

Under Diagnostic Code 5311, a 30 percent disability rating is 
warranted for a severe muscle injury to the posterior and 
lateral crural muscles.  38 C.F.R. § 4.73, Diagnostic Code 
5311 (2000).  Generally, the rating schedule contemplates 
muscle injuries as being caused by missile damage to the 
muscles and tendons.  See, 38 C.F.R. §§ 4.55, 4.56 (2000).  
While this is not meant to exclude other types of muscle 
injures, the evidence of record does not support that the 
veteran has any muscle injury to the left ankle.  The veteran 
underwent a peroneal tendon ligament reconstruction in May 
1994 and in February 1997 arthroscopic examination and 
debridement of the left ankle conducted.  However, subsequent 
medical examination revealed that there is no muscle injury 
or left ankle instability.  Rather, the surgery has corrected 
any instability that may have existed.  As such, rating the 
veteran's left ankle disability under this diagnostic code.  
The Board also finds that a separate rating under this code 
section would violate 38 C.F.R. § 4.14 (1997). See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  The veteran's 
service-connected left ankle disability involves limitation 
of motion and complaints of pain, and the record does not 
show additional symptoms due to muscle damage.

The recent medical evidence of record is very useful in 
ascertaining the current level of the veteran's left ankle 
disability.  Specifically, the August 1998 x-ray examination 
and the October 1999 MRI examination revealed that the 
veteran has arthritis of the left ankle.  The entirety of the 
evidence of record reveals that the veteran injured his left 
ankle during National Guard Service.  Subsequently he had 
continued complaints of pain and limitation of motion with 
radiology evidence of arthritis of the left ankle.  As such 
the veteran's service-connected left ankle disability is most 
properly rated under diagnostic code 5010, for traumatic 
arthritis.  

Diagnostic code 5010 requires that traumatic arthritis be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).   Diagnostic code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000) (emphasis added).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  

The veteran's service-connected left ankle disability is 
rated as 20 percent disabling for marked limitation of 
motion.  This is the highest rating assignable under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5272 
(2000).  This is supported by the medical evidence of record 
which shows that he has arthritis of the left ankle.  The 
November 1999 and March 2000 VA examination reports reveal 
that the veteran has limitation of motion of the left ankle 
with dorsiflexion to 5 degrees and plantar flexion to 20 
degrees.  For reference the Board notes that the normal range 
of motion of the ankle is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, with limited inversion and 
eversion motions.  38 C.F.R. § 4.71 Plate II (2000).  There 
is also objective evidence of pain on motion and tenderness.  
However, there is no evidence of swelling, effusion, 
deformity, muscle spasm, or instability.  Given that the 
veteran has arthritis of left ankle with marked impairment in 
the range of motion and complaints of pain and swelling on 
use, the Board concludes that his service-connected left 
ankle disorder is most appropriately rated as a marked 
limitation of motion of the ankle, and a 20 percent 
disability rating is appropriate in this matter.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5272 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2000).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2000).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected left 
ankle disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  The most recent VA 
examination reveals that he has radiology evidence of 
arthritis of the left ankle along with limitation of motion 
and pain.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).  This has been accomplished in the present case as 
the veteran is assigned a 20 percent disability rating for 
his left ankle disorder.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The preponderance of the evidence is against an increased 
rating for the veteran's service-connected left ankle 
disability.  The veteran is properly rated as 20 percent 
disabled for left ankle arthritis with marked limitation of 
motion of the ankle under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5272 (2000).  


ORDER

An increased rating for the service-connected left ankle 
disorder is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

 

